                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION


ROBERT MCMICHAEL                                                                                    PLAINTIFF


v.                                                  CIVIL ACTION NO. 2:16-cv-148 KS-MTP


TRANSOCEAN OFFSHORE DEEPWATER
DRILLING, INC., TRANSOCEAN RIGP DCL, LLC
and TRANSOCEAN OFFSHORE USA, INC.                                                               DEFENDANTS


                              MEMORANDUM OPINION AND ORDER

        This cause comes before the Court on Defendants’ Motion for Summary Judgment [56].

Plaintiff has filed his response and memorandum in opposition [59, 60], and Defendants have filed

a reply [63]. Having reviewed the pleadings, the parties’ submissions, the record in this matter,

and the applicable law, and otherwise being fully advised in the premises, the Court concludes that

the motion is well taken and will be granted.

I.      SUMMARY OF THE CASE

        Transocean discharged Robert McMichael (“McMichael”) on April 25, 2015. 1 McMichael

was 59 years old at the time of his termination and had been employed with Transocean for just

over fourteen (14) years on deep water rigs, most recently as a toolpusher. In his Second Amended

Complaint McMichael alleges that the Defendants (“Transocean”) discharged him because of his

age in violation of the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §

621 et seq. McMichael was terminated and his toolpusher position on the Discoverer Clear Leader


1
   In its Memorandum in Support of the Motion, the Defendants contend that only Defendant Transocean RIGP DCL,
LLC employed McMichael and thus, is the only proper defendant in this matter. [57] at 1 n.1. Because such issue is
not before the Court, the Court uses the term “Transocean” to refer to all defendants collectively regardless of what
entity is actually facing potential liability.
was filled by Jody Eckert, an individual who was 49 years old.

        Defendants contend that McMichael was one of approximately 7,320 Transocean

employees who have been laid off in the past four years as a result of one of the largest economic

downturns in the history of the oil and gas industry. Transocean brings this summary judgment

motion on the grounds that McMichael can produce no evidence in this case showing that he was

laid off because of his age.

II.     BACKGROUND

        Transocean hired McMichael in 2001 as a Driller I and assigned him to an offshore drilling

rig. [56-3]. He was 46 years old at the time he was hired. [56-4] at 13:10-12. McMichael received

numerous promotions and pay raises throughout his employment with Transocean. Id. at 45:12-

47:2; [56-3]. In February 2009, after working as a driller and toolpusher on a number of rigs,

McMichael went to work as a toolpusher on a drillship called the Discoverer Clear Leader

(“DCL”). [56-4] at 47:3-48:5. Gordon Kennedy was the Rig Manager of the DCL from August 1,

2013 until April 17, 2016. [56-5] at ¶ 3; [56-4] 69:7-13, 69:25-70:3. Gary Mosley was a senior

toolpusher on the DCL and one of McMichael’s supervisors. [56-4] at 26:27-27:1. Robert Blansett

was an offshore installation manager (OIM) on the DCL. [56-4] at 36:25-37:6. Robert Owen was

also an OIM who supervised McMichael when he was a toolpusher on the DCL. [56-4] 64:8-11.

McMichael worked on the DCL for over five years until his layoff in April 2015. [56-4] at 47:6-

13; 48:6-8. He got along well with all of his supervisors and never had any issues. [56-4] at 65:4-

69:6.

        Due to an economic downturn in the oil and gas industry, Transocean has reduced its

offshore fleet by 44 rigs over the past four years, which has resulted in 7,320 Transocean


                                                2
employees being laid off between the first quarter of 2014 and July of 2018. [56-2] at ¶¶ 4, 6.

Transocean’s HR department was tasked with managing these large reductions in force. [56-2] at

¶ 4. Transocean devised and utilized a system known as the “high-grading process” to select

employees for inclusion in these reductions in force. Id. This process results in layoffs of lower

graded employees, which is then followed by reorganization of the remaining offshore workforce.

Id. at ¶ 5. The goal of the high grading process is to reduce the overall size of the workforce while

identifying and retaining the best offshore rotational employees. Id. at ¶ 4.

          In early 2015, Transocean “cold-stacked” 2 six drilling rigs, which reduced the overall

headcount on those rigs from 989 employees to zero. [56-2] at ¶ 7. Consequently, Transocean

engaged in the high grading process to determine how to reorganize its workforce to ensure that it

retained its top talent. Id. at ¶ 4: [56-1] 8:8-17.

          The high grading process has three basic components—(1) performance; (2) ranking; and

(3) potential. [56-1] at 8:8-23; [56-2] at ¶ 9. The performance score is based on the employees’

most recent performance appraisal and is comprised of two components that are averaged together

to arrive at the overall performance score. [56-2] at ¶ 10. The Rig Manager determines both ranking

and potential. [56-2] ¶¶ 11-12. These three ratings are converted into a percentage and averaged

together to determine an employee’s “Total Score.” [56-2] at ¶ 9. The Total Score is used as a data

point to facilitate conversations between the Rig Managers and HR, but it is the Rig Managers who

are ultimately responsible for the lay-off decisions. [56-1] at 14:3-15:10; 21:25-22:13; [56-2] at ¶

21; [56-6] at 15:9-21:15. During these conversations, the Rig Managers and HR discuss the



2
    A cold-stacked rig is one that is completely shut down and rendered non-operational. [56-2] ¶ 6.


                                                          3
employee ratings, validate the ratings, fill in information missing from the ratings, assess

employees’ overall performance, and make decisions pertaining to the reorganization of

Transocean’s workforce, including who to lay off, who to retain, and who to transfer. See id.

Because layoffs were frequent during the time of McMichael’s layoff, it was not uncommon for

Rig Managers to rank employees and evaluate their potential after the meeting with HR had taken

place. [56-2] at ¶ 14.

       On his 2014 Performance Appraisal, completed by Gary Mosley and Robert Blansett,

McMichael received a rating of #3 “Fully Successful.” [58-8]. Based on the outcome of the high

grading process and discussions with HR, Gordon Kennedy, who was 51 years old at the time,

made the decision to lay off McMichael as part of a large reduction in force, which termination

occurred on April 25, 2015. [56-5] at ¶¶ 2, 4, 10-12; [56-4] at 48:6-8; [56-1] 62:11-15, 65:9-11.

Of the twenty-five toolpushers who were ultimately laid off (including McMichael), nine were

working on rigs that were not cold stacked. [56-2] at ¶ 20. In 2015, almost all of the toolpushers

who were laid off worked on rigs that were not cold stacked at the time. Id.

       Following McMichael’s layoff, Kennedy then had three weeks to backfill his position with

a higher graded employee. [56-5] at ¶ 12. He requested a list of toolpusher replacements from HR

along with past appraisals and work history and spoke to the previous supervisors and Rig

Managers of the higher graded toolpushers to get their feedback before making the backfill

selection. Id. After reviewing Jody Eckert’s most recent performance appraisal in which he

received a rating of #4 “Superior,” reviewing documentation on Eckert related to the high grading

process, and speaking to personnel with whom he worked, Kennedy selected Jody Eckert, who




                                                4
was 49 years old at the time, to fill the tool pusher position and replace McMichael on the DCL. 3

Id.; [56-2] at ¶ 22; [56-9]. Kennedy had never worked with or met Mr. Eckert when he selected

Eckert for the DCL and was also not aware of Mr. Eckert’s age at the time he was selected. Id.

McMichael also does not know Mr. Eckert and has never worked with him. [56-4] at 28:23-25.

          In June 2015, McMichael received an email from Allan Windham, a mechanical supervisor

on the DCL, who attached a list called a “strength report” that showed the birth dates of toolpushers

on the DCL and told McMichael to take note of Eckert’s age; it was then that McMichael learned

for the first time that someone younger than he replaced him. [56-4] p.102-104; [56-7]. McMichael

never complained about age discrimination while employed there. [56-4] 123:7-10. He does not

know who made the decision to lay him off, and he does not know who discriminated against him

because of his age. [56-4] 113:4-11; 123:11-16. McMichael knew Gordon Kennedy personally

and got along well with him, with no professional problems working with Mr. Kennedy. [56-4]

68:17-69:3. In his declaration in opposition to summary judgment, McMichael recalls that Robert

Owen, an OIM on the DCL, told McMichael at least twice in July 2014 that because that

McMichael was over 59½ years old, he had nothing to worry about because he could receive his

pension without the IRS imposing a penalty. [59-2] at ¶ 13. McMichael felt this was a coded

reference to his age. Id.

III.      DISCUSSION

          A. Summary Judgment Standard

          Summary judgment “should be rendered if the pleadings, the discovery and disclosure



3
    Mr. Eckert was subsequently laid off on September 1, 2016 as part of ongoing reductions in force. [56-2] at ¶ 19.


                                                          5
materials on file, and any affidavits show that there is no genuine issue as to any material fact and

that the movant is entitled to a judgment as a matter of law.” Am. Gen. Life Ins. Co. v. Hannah,

No. 1:12-cv-00087, 2014 WL 1413540 at *9 (N.D. Miss. Apr. 11, 2014) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986)); Fed. R. Civ. P. 56(c). The moving party bears the initial burden

of showing there is no genuine issue for trial, and it may do so by pointing out “‘the absence of

evidence supporting the nonmoving party’s case.’” Skotak v. Tenneco Resins, Inc., 953 F.2d 909,

913 (5th Cir.), cert. denied, 506 U.S. 832 (1992) (quoting Latimer v. Smithkline & French Labs.,

919 F.2d 301, 301 (5th Cir. 1990)).

       If the moving party meets this burden, the nonmoving party who will have the burden of

proof at trial must come forward with summary judgment evidence establishing the existence of a

genuine issue; that evidence must be such that if introduced at trial it would suffice to prevent a

directed verdict against the nonmovant. Celotex, 477 U.S. at 321. A dispute is “genuine” if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Sierra Club, Inc. v. Sandy Creek Energy

Assocs., L.P., 527 F.3d 134, 138 (5th Cir. 2010) (“An issue is material if its resolution could affect

the outcome of the action.”). “Summary judgment is mandatory against a party who fails to make

a showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Fife v. Vicksburg Healthcare, LLC, 945 F.

Supp. 2d 721, 729 (S.D. Miss. 2013) (internal quotations omitted) (quoting Brown v. Offshore

Specialty Fabricators, Inc., 663 F.3d 759, 766 (5th Cir. 2011)).




                                                  6
          B. Analysis of Evidence Under ADEA Analytical Framework

          The ADEA makes it unlawful for an employer “to discharge any individual or otherwise

discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s age . . . .” 29 U.S.C. § 623(a). When there

is no direct evidence of age discrimination, as is the case here, it is well established that the plaintiff

must follow the three-step burden-shifting framework established in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973). 4 See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142

(2000) (assuming without deciding, that the McDonnell Douglas burden-shifting framework

applies to ADEA claims); Novak v. Chicago Title of Tex., L.L.C., No. 18-50040, 2018 WL

3752092 at * 1-2 (5th Cir. Aug. 6, 2018); Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir.

2010); E.E.O.C. v. La. Office of Cmty. Svcs, 47 F.3d 1438, 1443 (5th Cir. 1995); Fife, 945 F. Supp.

at 732.

                  1. Prima facie case

          Defendants set forth the elements of a typical prima facie case, wherein a plaintiff raises

an inference of age discrimination by establishing “(1) he is within the protected class—i.e., at

least 40 years old; (2) that he was qualified for the position; (3) that he suffered an adverse

employment decision; and (4) that he was replaced by someone younger or treated less favorably

than a similarly situated younger employee.” [57] at p. 11 (citing Fife, 945 F. Supp. 2d at 733).

However, because McMichael was terminated as part of a reduction-in-force (“RIF”), the Court




4
  Plaintiff has not argued that he has presented any direct evidence of discrimination and has not taken issue with the
burden-shifting framework for a circumstantial case.


                                                          7
would apply the Fifth Circuit’s slightly different elements of a prima facie case. 5 See Nichols v.

Loral Vought Systems Corp., 81 F.3d 38, 41 (5th Cir. 1996). This modified showing in RIF cases

came about due to the inability in many situations for a plaintiff to show that he/she was replaced

by someone substantially younger. See Amburgey v. Corhart Refractories Corp., Inc., 936 F.2d

805, 812 (5th Cir. 1991). Notwithstanding, for purposes of the motion, the Defendants do not

dispute that McMichael can establish that he was replaced by someone younger, and so they

concede, and the Court will assume without deciding, that McMichael meets this initial burden.

[57] p. 11.

                  2. Defendant’s Legitimate Non-Discriminatory Reason

         If the plaintiff successfully makes out a prima facie case, the burden then shifts to the

employer “to articulate a legitimate non-discriminatory reason for the termination.” Goudeau v.

Nat’l Oilwell Varco, L.P. 793 F.3d 470, 474 (5th Cir. 2015). It is a burden of production, not

persuasion, and it involves no credibility assessments. See Reeves, 530 U.S. at 142. The defendant

can meet this burden by presenting evidence that “if believed by the trier of fact, would support a

finding that unlawful discrimination was not the cause of the employment action.” Id. (quoting St.

Mary’s, 509 U.S. at 506-508)).

         Transocean maintains that McMichael was terminated as a reduction in force due to the

economic downturn in the oil and gas industry and the reorganization of its workforce utilizing the

high grading process. Such reasons “are presumptively legitimate and nondiscriminatory because


5
   A party in an RIF case must show “(1) that he is within the protected age group; (2) that he has been adversely
affected by the employer’s decision; (3) that he was qualified to assume another position at the time of the discharge;
and (4) ‘evidence, circumstantial or direct, from which a factfinder might reasonably conclude that the employer
intended to discriminate in reaching the decision at issue.” Nichols, 81F.3d at 41 (quoting Amburgey v. Corhart
Refreactories Corp., Inc., 936 F.2d 805, 812 (5th Cir. 1991)).


                                                          8
a reduction in force ‘is itself a legitimate, nondiscriminatory reason for discharge.’” Tyler v. La-Z-

Boy Corp., 506 Fed. Appx. 265, 270 (5th Cir. 2013) (quoting E.E.O.C. v. Tex. Instrs., Inc., 100

F.3d 1173, 1181 (5th Cir. 1996)). Because McMichael’s position was not singularly eliminated

and because the elimination was allegedly due to restructuring during the economic downturn

using the high grading process, Transocean has satisfied its burden of articulating an adequate

legitimate, nondiscriminatory reason for the challenged employment action. Thus, the question

becomes whether McMichael sufficiently carries his burden to show pretext.

               3. Pretext

       Once a defendant’s burden of production is met, the burden shifts back to the plaintiff to

prove by a preponderance of the evidence that the proffered reason is not true, but instead is a

pretext for intentional discrimination. St. Mary Honor Ctr. v. Hicks, 509 U.S. 502, 507-508 (1993);

Goudeau, 793 F.3d at 474 (quoting Squyres v. Heico Cos., L.L.C.,, 782 F.3d 224, 231 (5th Cir.

2015)). “A plaintiff may show pretext . . . by showing that the employer’s proffered explanation is

false or unworthy of credence.” Novak, 2018 WL 3752092 at *2 (internal quotations omitted)

(quoting Jackson v. Cal-W. Packaging, Corp., 602 F.3d 374, 378-79 (5th Cir. 2010)).

       Under the ADEA, the burden of persuasion remains always with the plaintiff, and

McMichael must demonstrate by a preponderance of the evidence that he would not have been

terminated but for the alleged discrimination. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176

(2009). Thus, in an age discrimination claim, a plaintiff cannot prevail by showing that age was

merely a factor—age must be “the ‘reason’ that the employer decided to act.” Fife, 945 F. Supp.

2d at 732-733 (quoting Gross, 557 U.S. at 176) (emphasis added).




                                                  9
        If the plaintiff shows that the employer’s justification is false, such a showing, coupled

with the prima facie case, “may permit the trier of fact to conclude that the employer discriminated

against the plaintiff without additional evidence.” Reeves, 530 U.S. at 148. However, the Fifth

Circuit cautions that

               such a showing will not always be enough to prevent summary judgment,
               because there will be cases where a plaintiff has both established a prima
               facie case and set forth sufficient evidence to reject the defendant’s
               explanation, yet “no rational factfinder could conclude that the action was
               discriminatory.” Whether summary judgment is appropriate depends on
               numerous factors, including “the strength of the plaintiff’s prima facie case,
               the probative value of the proof that the employer’s explanation is false, and
               any other evidence that supports the employer’s case and that properly may
               be considered.”

Price, 283 F.3d 715, 720 (5th Cir. 2002) (quoting Reeves, 530 U.S. at 18-149 (2000)). While a

“plaintiff can survive summary judgment by producing evidence that creates a jury issue as to the

employer’s discriminatory animus or the falsity of the employer’s legitimate nondiscrimatory

explanation,” the ultimate issue is “whether a reasonable jury could find that [the plaintiff’s]

evidence supports an inference of age discrimination.” Sandstad v. CB Richard Ellis, Inc., 309

F.3d 893, 897 n. 3 (5th Cir. 2002).

                          a. McMichael’s evidence of pretext

       In an effort to establish age discrimination, McMichael relies on the following five facts,

which the Court will address in turn: (1) that he was replaced by younger, less qualified employee;

(2) testimony that McMichael spent too much time in the Senior Toolpusher’s office is

uncorroborated; (3) that McMichael’s composite Total Score was 71% and remained at 71% and

Eckert’s Total Score was 59%; (4) McMichael was ranked with four toolpushers when there are

actually six toolpushers; and (5) that there were coded references to McMichael’s age by Robert


                                                10
Owen, an OIM on the DCL, in July 2014. 6 [60] p. 2.

                                    i. Replaced by younger, less qualified individual

         The fact that McMichael was replaced by someone younger is typically only a portion of

the prima facie case that assists in raising the initial inference of age discrimination. As for Eckert

being “less qualified,” McMichael relies on Transocean’s high grading process in which he asserts

that because McMichael’s Total Score was 71% and Eckert’s was 59%, he was replaced by

someone less qualified. [60] p. 7. This issue will be addressed in conjunction with the other facts

that McMichael relies on to argue that the high grading process was riddled with inconsistencies

and thus, cannot be believed.

                                    ii. Issues with the high grading process

         As to facts (2), (3), and (4) above, McMichael argues that these facts show that the

Defendants’ nondiscriminatory reason is false or unworthy of credence. He asserts that the high

grading process as applied to McMichael is riddled with inconsistencies, which render it

“unworthy of credence” and allows for the inference that “the employer is dissembling to cover

up a discriminatory purpose, i.e., age discrimination.” [60] p. 5-6. The Court disagrees because

these purported issues of fact relating to the application of the high grading process to McMichael

do nothing to undermine or raise an issue of fact as to the overarching reason for the termination,

which is the reduction in force and restructuring of the work force, which was necessary to deal

with rigs that were cold stacked.




6
   McMichael’s declaration states that Owen’s comments were made in July 2014. [59-2] at ¶ 13. His memorandum
of law states that the comments were made in July 2017. [60] p.2. The Court relies on the date in the sworn declaration.


                                                          11
       The main point McMichael argues is that there is no documentation showing that

McMichael scored anything but a 71% during the high grading process; thus, because 71% truly

is McMichael’s Total Score, Transocean’s replacing him with someone who scored 59% and was

younger reveals age discrimination. However, the testimony from Jennifer Lopez and Gordon

Kennedy was consistent that 71% was not McMichael’s true Total Score, and as Ms. Lopez

explained and showed by calculation, 71% is only the performance portion. [56-6] 20:19-21:15;

[56-1] 11:12-13:19; [56-2] ¶¶ 13, 14. Both Lopez and Kennedy testified, and it is undisputed, that

during the process there is a meeting between the Rig Managers and HR where the three factors

of the high grading process are discussed. [56-6] 21:1-17; [56-2] ¶¶ 14-15. Lopez explains in her

declaration that based on Kennedy’s input as to ranking and potential McMichael’s true Total

Score was 52%. [56-2].

       In his deposition and declaration, Kennedy explained the reasons for ranking McMichael

fourth out of four toolpushers and giving him a potential score of zero. [56-5] ¶¶ 6-9. McMichael

now takes issue with Kennedy’s explanation as to how and why McMichael was ranked as he was.

McMichael argues that there were not four toolpushers but six and that Kennedy’s opinion that

McMichael spent too much time in the office is uncorroborated, as it was never mentioned to

McMichael. [59-2] ¶¶ 4, 10; [60] p. 2. However, these issues of fact do not raise issues of fact as

to pretext of discrimination. These are merely issues, which if resolved in McMichael’s favor,

show only that perhaps Transocean made some mistake in their scoring, and such is not sufficient

to overcome summary judgment. As the Fifth Circuit has instructed:

       The ADEA was not intended to be a vehicle for judicial second-guessing of
       employment decisions nor was it intended to transform the courts into personnel
       managers. The ADEA cannot protect older employees from erroneous or even


                                                12
         arbitrary personnel decisions, but only from decision which are unlawfully
         motivated.

Moss v. BMC Software, Inc., 610 F.3d 917, 926 (5th Cir. 2010) (quoting Bienkowski v. Am.

Airlines, Inc., 851 F.2d 1503, 1507-08 (5th Cir. 1988).

         In other words, the issues of fact McMichael raises would not provide a basis for a jury to

disbelieve the proffered reason for the discharge (reduction in force) but only whether the high

grading process was applied correctly. “Motive is the issue,” and a dispute in evidence relating to

how McMichael’s Total Score was computed “does not provide a sufficient basis for a reasonable

factfinder to infer that [the] proffered justification is unworthy of credence.” Mayberry v. Vought

Aircraft Co., 55 F.3d 1086, 1091 (5th Cir. 1995). “The question is not whether the employer made

an erroneous decision; it is whether the decision was made with discriminatory motive.” Id. “If

age does not motivate the employer's decision, then a ‘discharge may well be unfair or even

unlawful yet not be evidence of age bias under the ADEA.”’ Rhodes v. Guiberson Oil Tools, 75

F.3d 989, 994 (5th Cir. 1996) (quoting Moore, 990 F.2d at 819); Cf. Wilson v. Exxon Mobil Corp.,

575 Fed. Appx. 309 (5th Cir. 2014). 7

7
   Although Wilson was a race discrimination case, it utilizes the McDonnell-Douglas burden shifting analysis and
the issue of pretext; thus, it is, at the least, persuasive. That case involved a gas spill that required costly remediation.
Id. at 313. Two employees, one Caucasian and one African American were terminated for failing to follow procedures
in shutting down the refinery. Id. at 311-312. In an effort to rebut the employer’s nondiscriminatory reason for the
termination, the plaintiff argued that the company did not perform a thorough or fair investigation because if it had, it
would have to have concluded that the plaintiff played no role in the incident. Id. at 313. The court found that at its
core, the lawsuit was based on the plaintiff’s “disagreement with Exxon’s conclusion that he played a role in the
gasoline spill that occurred on his watch . . . .” Id. The court went on to explain that despite the plaintiff’s disagreement
with the outcome of the investigation, “the true question before this court is not whether Exxon performed a stellar
investigation or whether its investigative findings were correct. . . . Our inquiry is focused on whether Wilson
presented substantial evidence to demonstrate that Exxon’s proffered reasons were pretext for racial discrimination.”
Wilson, 575 Fed. Appx. at 313-314. Because Exxon terminated both employees, one Caucasian and one African
American, and because the record was devoid of any persuasive evidence that Exxon used the incident as pretext to
terminate Wilson based on his race, the court affirmed summary judgment.7 Id. at 314.
     Here, just as Wilson complained that if the investigation had been done properly, the conclusion would have been
different, McMichael essentially argues that if his ranking and potential would have been properly calculated, his


                                                            13
                                   iii. Comments made by Robert Owen

        Finally, McMichael relies on comments made by Robert Owen, an OIM, as further

evidence that McMichael was discriminated against because of his age. McMichael states that

Owen told him, “because [McMichael] was over 59½ years of age, [he] had nothing to worry

about. [McMichael] could receive [his] pension without receiving a financial penalty from the

IRS.” [59-2] ¶ 13. When used as direct evidence, the Fifth Circuit applies a four-part test to

determine whether the comments are sufficient to overcome summary judgment. See Reed v.

Neopost USA, Inc., 701 F.3d 434, 441 (5th Cir. 2012). Under this test, the remarks must be “(1)

age related; (2) proximate in time to the termination; (3) made by an individual with authority over

the employment decision at issue; and (4) related to the employment decision at issue.” See id.

(citing Brown v. CSC Logic, Inc, 82 F.3d 651, 644 (5th Cir. 1996)). If offered as circumstantial

evidence, the court applies a more flexible two-part test. See id. (citing Russell v. McKinney Hosp.

Venture, 235 F.3d 219, 226 (5th Cir. 2000)). In that instance, the remark must (1) demonstrate

discriminatory animus and (2) be made by a person primarily responsible for the employment or

by a person with influence or leverage over the formal decision maker. See id.

        Whether McMichael intends to use the comments as direct evidence or circumstantial

evidence, either purpose fails. In both cases, the remark must be made by the person either with

authority over McMichael’s termination or by a person with influence or leverage over the formal



score would have been higher. As in Wilson, the question before this Court is not whether Transocean ranked him
among the correct amount of toolpushers or whether he spent too much time in the office, the Court must focus on
whether Transocean’s proffered reasons were pretext for age discrimination. Just as the court found in Wilson, this
Court finds there is simply no persuasive evidence that Transocean used its reduction in force due to an economic
downturn as a pretext to terminate McMichael because of his age.




                                                        14
decision maker. It is undisputed that Gordon Kennedy alone made the decision to terminate

McMichael. Although as an OIM on the DCL, Robert Owen did supervise McMichael when he

was a toolpusher, there is no evidence that Owen played any role in the termination decision or

that he ever had any leverage or influence over Gordon Kennedy in any way. As for the remarks

themselves, they are admittedly “coded” and are so vague that they are simply not probative of

discrimination. Accordingly, the comments made by Owen are inconsequential and insufficient to

overcome summary judgment because they are merely “stray remarks.” See Curry v. Hollywood

Casino Corp., No. 2:11-cv-195-SA-SAA, 2013 WL 1291762, at *4 (N.D. Miss. Mar. 28, 2013).

                           b. McMichael’s inability to overcome summary judgment

         Even assuming that McMichael’s issues of fact with regard to the high grading process

were sufficient evidence to reject Transocean’s explanation for the termination, the Court still

finds, as the Supreme Court in Reeves found permissive, “no rational factfinder could find that the

action was discriminatory.” 8 530 U.S. at 148. The Supreme Court explained in Reeves that an

employer would be entitled to judgment as a matter of law if the plaintiff created only a weak issue

of fact as to whether the employer’s reason was untrue and there was abundant and uncontroverted

independent evidence that no discrimination occurred. See id. The Court finds that to be the case

here. McMichael creates only a weak issue of fact in that he addresses only discrepancies in

Kennedy’s application of the high grading process to McMichael but provides no evidence

undermining the economic down turn and reduction of force or the fact that Transocean formulated



8
   Bear in mind, the Supreme Court was deciding whether there was adequate evidence to sustain a jury’s finding of
liability when no additional evidence of discrimination had been presented beyond the prima facie case and the rebuttal
of the employer’s nondiscriminatory reason. Here, the Court must decide whether there is even an issue to present to
a jury.


                                                         15
and utilized an objective high grading process to determine lay-offs and workforce reorganization.

         There is also uncontroverted evidence that evinces a lack of any intentional discrimination.

For example, McMichael was only one of twenty-five toolpushers who were laid off over a two-

year period. Of the twenty-five, seven were under the age of forty. [56-7]. McMichael got along

with his supervisors, including Gordon Kennedy. McMichael was performing adequately, and he

never complained of any age-related issues during his employment. Eckert was chosen to replace

McMichael as a toolpusher on the DCL only after the termination decision was made. Also, it is

undisputed that Kennedy was unaware of anyone’s age when making these employment decisions.

Further, at the time Kennedy made the decision to terminate McMichael, Kennedy was 51 years

old. Kennedy’s “membership in the same protected class as [McMichael] bolsters the inference

that age discrimination was not the reason for his termination.” Kelly v. Costco Wholesale Corp.,

632 Fed. Appx. 779, 783 (5th Cir. 2015) (citing Brown v. CSC Logic, Inc., supra).

         As the Fifth Circuit noted in Price, “Reeves does not relieve a plaintiff of his burden to

present evidence that will permit a rational factfinder to infer intentional discrimination.” 283 F.3d

721 n. 4. There is simply no relevant evidence relating to age, other than the strength report, which

merely shows dates of birth and that Eckert was younger than McMichael. The Court finds there

is simply not enough evidence in this case for a jury to reasonably infer that McMichael would not

have been terminated “but for” his age. See Vadie v. Miss. State Univ., 218 F.3d 365, 374 n. 23

(5th Cir. 2000). 9




9
  The court in Vadie stated there must be a reasonable inference that age was a “determinative” factor in the
employment action, but nine years after the Vadie decision, the Supreme Court clarified in Gross, supra, that a plaintiff
must establish that he would not have been terminated “but for” his age.


                                                          16
IV.     CONCLUSION

        Based on the foregoing, the Court finds that McMichael has failed to present sufficient

evidence raise a genuine issue of fact as to pretext in this case. Therefore, judgment as a matter of

law is warranted in favor of the Defendants. Accordingly, it is hereby ORDERED that Defendants’

Motion for Summary Judgment is granted and a final judgment in favor of Defendants shall be

entered separately on all claims by Plaintiffs. In light of this ruling, all other pending motions shall

be denied as moot.

        SO ORDERED AND ADJUDGED this 10th day of December 2018.

                                                                                               /s/
                                                Keith Starrett __________________
                                                KEITH STARRETT
                                                UNITED STATES DISTRICT JUDGE




                                                  17
